IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00267-CR
                                 No. 10-13-00268-CR
                                 No. 10-13-00269-CR
                                 No. 10-13-00270-CR

JOSEPH FRANK LABARBERA, JR.,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                      From the 54th District Court
                       McLennan County, Texas
Trial Court Nos. 2012-1436-C2; 2012-1437-C2; 2012-1438-C2; 2012-1439-C2


                           MEMORANDUM OPINION


       Joseph Frank Labarbera, Jr. has appealed four judgments of conviction, each

signed by the trial court on July 11, 2013. Labarbera signed a waiver of his right to

appeal in each case. Further, the trial court’s certification of defendant’s right to appeal

in each case indicates that Labarbera waived his right to appeal.
        These appeals are dismissed.1 See TEX. R. APP. P. 25.2(d); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006) ("A court of appeals . . . must dismiss a

prohibited appeal without further action, regardless of the basis for the appeal."); Davis

v. State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006, no pet.).




                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed August 22, 2013
Do not publish
[CRPM]




1  A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by
filing a petition for discretionary review, that petition must be filed in the Court of Criminal Appeals
within 30 days after either the day the court of appeals’ judgment was rendered or the day the last timely
motion for rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2 (a).

Labarbera v. State                                                                                  Page 2